Citation Nr: 1422471
Decision Date: 05/19/14	Archive Date: 06/26/14

DOCKET NO. 11-22 623	)       DATE MAY 19 2014

On appeal from the Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUE

1. The propriety of the reduction of the disability rating from 100 percent to 40 percent for prostate cancer, status post, laparoscopic radical prostatectomy with bilateral pelvic lymph node dissection, with residuals of urinary incontinence and erectile dysfunction, effective December 1, 2010.

2. Entitlement to a rating in excess of 40 percent for service-connected residuals of prostate cancer from December 1, 2010.

REPRESENTATION 

Appellant represented by:   Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1975, and had periodic active duty for training in the Army National Guard for approximately 20 years after active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

By way of background, the RO reduced the Veteran's rating for service-connected residuals of prostate cancer from 100 percent to 40 percent in a September 2010 rating decision, effective from December 1, 2010. Accordingly, the first issue on appeal is whether the September 2010 rating reduction was proper. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). However, the Board finds that during the course of the appeal the Veteran has made statements disagreeing with both the rating reduction as well as the newly assigned rating of 40 percent. Specifically, in his notice of disagreement the Veteran stated that his bladder control had gotten worse, while in his substantive appeal the Veteran specifically stated that he disagreed with the rating reduction.

Further, the issue of an increased rating has been adjudicated by the agency of original jurisdiction. In the June 2011 statement of the case, the RO determined not only that the rating reduction was proper, but also concluded that a rating of 40 percent more closely approximated the Veteran's disability picture. The issue was also specifically adjudicated in a December 2011 supplemental statement of the case, where the RO found that the rating reduction was proper and that a rating in excess of 40 percent for residuals of prostate cancer was not warranted. In light of the Veteran's statements indicating disagreement with his rating level, as separate from the rating reduction, and the fact that the issue has twice been adjudicated by the agency of original jurisdiction, the Board finds that a claim for a rating in excess of 40 percent for service-connected residuals of prostate cancer is also before the Board.

- 2 

On his August 2011 substantive appeal, the Veteran indicated that he desired a Board hearing be held at the RO. In a July 2012 letter, the Veteran's representative notified the RO that he withdrew that request. As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.702(e) (2013).

The Board has not only reviewed the Veteran's paper claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence. The Board notes that the Veteran or his representative have not filed a written waiver regarding initial RO consideration of all the evidence that has been associated with his files since his December 2011 supplemental statement of the case was issued. Because these VA medical records do not contain information pertinent to whether the Veteran's rating should be increased from 40 percent, no written waiver is needed in this case. As these records are not relevant to the issue on appeal and there is no prejudice to the Veteran in proceeding to the adjudication of the claims.   See 38 C.F.R. § 20.1304(c) (2013).

FINDINGS OF FACT

1. The Veteran underwent a laparoscopic radical prostatectomy with bilateral pelvic lymph node dissection on November 9, 2009, and was discharged from the hospital post-surgery on November 13, 2009.

2. Medical evidence of record shows that the Veteran was last treated for prostate cancer on November 13, 2009, and that this is the date of cessation of treatment.

3. The evidence of record indicates that the Veteran's prostate cancer has neither recurred nor metastasized since surgery in November 2009.

4. In a July 2010 rating decision, following examinations in April 2010 and June 2010, the RO proposed to reduce the 100 percent rating for residuals of prostate cancer to 40 percent.

-3-

5. In a September 2010 rating decision, the RO reduced the disability rating for the Veteran's residuals of prostate cancer, effective December 1, 2010. At the time of the reduction in September 2010, the 100 percent initial disability rating for the Veteran's prostate cancer disability had been in effect less than five years.

6. The evidence of record shows that since the Veteran's November 2009 cessation of treatment for prostate cancer that there has been material improvement reasonably certain to continue under the ordinary conditions of life, his cancer has not returned and there is no indication that it will do so.

7. The Veteran's residuals of prostate cancer, at their worst, are manifested by erectile dysfunction, and the wearing of absorbent materials which required changing no more than two to four times a day; there is no albuminaria, edema, definite increase in kidney function, or hypertension showing diastolic pressure of 130 or more; and his penis has no deformity.

CONCLUSIONS OF LAW

1. The reduction of a 100 percent rating for prostate cancer, status post, laparoscopic radical prostatectomy with bilateral pelvic lymph node dissection, with residuals of urinary incontinence and erectile dysfunction, effective December 1, 2010, was proper and the criteria for restoration of the 100 percent rating have not been met. 38 U.S.C.A. §§ 1155, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

2. The criteria for a rating in excess of 40 percent for residuals of prostate cancer for the period since December 1, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, Diagnostic Codes 7522, 7528 (2013).

-4-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); May field v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings. The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA. The Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general." See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one....") {quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

VA sent the Veteran a notice letter in July 2010. This correspondence informed him of the proposal to reduce the rating assigned for residuals of prostate cancer from 100 percent to 40 percent. VA attached a copy of the July 2010 rating decision that made the proposal. The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response. He was informed of his right to a personal hearing on this matter. This letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision. The September 2010 rating decision on appeal reduced the evaluation for the Veteran's service-connected prostate cancer disability from 100 percent to 40 percent, effective December 1, 2010.

-5-

As to notice regarding the claim for an increased rating, the Board notes that VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App: 183 (2001). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Veteran appealed the reduction of his service-connected prostate cancer residuals disorder from 100 percent to 40 percent. In an August 2011 letter, the RO provided notice to the Veteran of the specific rating criteria pertaining to rating prostate cancer residuals as well as how to appeal the rating reduction. The Veteran was advised of the type of evidence he should submit to support his claims, including any private records. This letter accordingly addressed all notice elements, and was followed by a supplemental statement of the case sent to the Veteran in December 2011.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met.

VA also has a duty to assist the Veteran in the development of his claims. The Veteran's service treatment records and VA treatment records have been obtained; relevant private treatment records have not been identified. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA). 38 C.F.R. § 3.159(c)(2).

VA examinations were conducted in April 2010 and June 2010. The Board finds that the VA examinations obtained in this case are thorough and adequate even

-6-

though the June 2010 VA fee-basis examiner did not have access to the claims file. These examinations were predicated on an interview with the Veteran regarding his post-prostate cancer surgery symptoms as well as a physical examination and diagnostic testing. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (mere fact examiner did not review claims file does not render an examination inadequate when report shows the examiner is familiar with the claimant's medical history). Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination of the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any evidence relevant to the issues decided is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Reduction from 100 Percent

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of

-7-

the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's 100 percent rating for prostate cancer, status post, laparoscopic radical prostatectomy with bilateral pelvic lymph node dissection, with residuals of urinary incontinence and erectile dysfunction, was based on Diagnostic Code 7528, under which active malignant neoplasms of the genitourinary system are rated as 100 percent disabling. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115(b).

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.

When there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity

-8-

from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.

In a November 2008 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective October 8, 2008. In that decision, the RO informed the Veteran that an examination would be scheduled at a future date to evaluate the severity of his condition. The 100 percent evaluation was reduced by a rating decision in September 2010, effective December 1, 2010. Hence, the 100 percent rating was in effect for less than five years. Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating. 38 C.F.R. § 3.344(c).

Additionally, as discussed above, the Veteran was informed of the proposed reduction in the letter dated in July 2010 as well as the July 2010 rating decision, and he was offered the opportunity to identify and/or submit evidence. Based on this procedural history, the Board concludes that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e). That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.

Two post-surgical VA examinations found no evidence of local reoccurrence or metastasis. In fact, the June 2010 examination report states that the last treatment for prostate cancer was in November 2009. Moreover, VA treatment records from September 2010, April 2011, and December 2011, all note that the Veteran's PSA levels have been undetectable or at less than 0.1, with no indication of reoccurrence.

-9-

The Veteran underwent a VA examination in April 2010. It was noted that he underwent a prostatectomy in late 2009 for adenocarcinoma and that while he had no current treatment he lost large amounts of urine weekly. Among the urinary symptoms noted were: hesitancy or difficulty starting stream, weak or intermittent stream, dribbling, daytime voiding frequency of 1 to 2 hours, and nocturia of 3 per night. Urinary leakage also was noted and the fact that the Veteran wore absorbent material that had to be changed less than 2 times per day. Erectile dysfunction was also noted with most likely etiology listed as prostate surgery. It was noted that the Veteran was given medication for the erectile dysfunction, but had not used it. The Secretary notes that the Veteran is receiving special monthly compensation for loss of use of a creative organ, effective from November 2009.

The April 2010 VA examiner reported no history of urinary tract infections, no history of obstructed voiding, no history of urinary tract stones, no history of renal dysfunction or renal failure, no history of acute nephritis, no history of hydronephrosis, and no cardiovascular symptoms.

On examination, there was no weight change and the Veteran's blood pressure was measured as 140/90. Examination was normal for the bladder, penis, uretha, perineal sensation, testicles, scrotum, and vesicles. Diagnoses were prostate cancer, erectile dysfunction, and urinary incontinence with the latter two conditions both secondary to treatment for prostate cancer. The VA examiner, a VA physician, specifically mentioned that if BUN and creatinine results were not stated or included then that meant the Veteran's diagnosis should not be ratable as renal dysfunction. No BUN or creatinine results were published as part of the April 2010 examination report. It was noted that the Veteran was still a full-time employee of VA.

The Veteran underwent a VA fee-basis examination in June 2010. The Veteran told the examiner he suffered from kidney dysfunction, including tiredness and weight loss. He estimated that he urinated 6 or 7 times during the day every 1 and 1/2 to 2 hours and urinated 4 times during the night every two hours or less. The Veteran reported no difficulties or pain with urination and denied that he needed the use of an appliance. His urine stream was reported as weak and he claimed urine leakage,

-10-

which required the use of 3 to 4 pads daily. He claimed impotence related to the prostatectomy, but denied kidney pain, inflammation of the kidneys, dialysis, bladder stones, urinary tract infections, use of catheters, use of hypertension medications, or drainage procedures. The Veteran described his prostate cancer residuals as urinary incontinence, erectile dysfunction, and scars.

On examination, blood pressure measured as follows: 108/82, 102/84, and 110/84. There was no edema or fistulas noted and no abnormalities of the penis and testicles. The examiner, a private osteopath, also noted two scars related to prostate cancer surgery. The first was a midline abdominal vertical scar measuring 3 cm. by 1 cm. The second scar was of the left lower abdomen and measured 1 cm. by 0.5 cm. According to the examiner, both scars were superficial without underlying soft tissue or damage, neither was painful on examination, and both manifested only normal limitation of motion or function. There was no inflammation, edema, or keloid formation associated with either scar and no skin breakdown. A diagnostic test showed abnormal creatinine of mild severity measuring 1.4 mg/dL with a normal reference range reported as 0.7 to 1.2 mg/dL. Lab results also showed that his albumin levels were within normal range, noted at 4.2, with the normal range being 3.4 to 4.8.

Diagnoses were prostate cancer in remission with scars and erectile dysfunction and urinary incontinence, both secondary to prostate cancer. Moderate to severe effects were noted on occupational and social activities because of numerous bathroom breaks.

Based on a thorough review of the record, the Board concludes that the reduction in the assigned disability rating for the Veteran's residuals of prostate cancer disorder from 100 percent to 40 percent, effective December 1, 2010, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 100 percent rating is appropriate.

In light of the April 2010 and June 2010 VA examinations, the Board finds that the preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for the Veteran's prostate cancer disorder was

-11-

warranted. See Brown v. Brown, 5 Vet. App. 413, 420 (1993). The record establishes that the Veteran was last treated for prostate cancer on November 13, 2009, and there has been no local recurrent or metastasis of prostate cancer since the Veteran underwent his surgery and final treatment for prostate cancer.

The cessation of treatment and lack of recurrence of the Veteran's prostate cancer constitutes clear and objective medical evidence of an improvement in the Veteran's disability level for prostate cancer, as his disability rating was based entirely on the presence of prostate cancer. Moreover, his continued undetectable PSA levels in 2010 and 2011 indicate that his improvement is reasonably certain to continue under the ordinary conditions of life. See Brown, 5 Vet. App. at 420-21. As the medical and lay evidence indicates the reduction was appropriate under both the rating schedule and the law governing rating reductions generally, the Board finds the reduction was proper.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim to undo the reduction, that doctrine is not applicable in the current appeal. 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Increased Rating After Reduction

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the

-12-

present level of disability. Francisco v. Brown, 1 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2. Consideration of factors wholly outside the rating criteria constitutes error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited. 38 C.F.R. § 4.14.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness. See Falzone v. Brown, 8 Vet. App. 398, 405 (1995). A layperson is only competent to report observable symptoms, but not clinical findings which are applied to VA's Schedule for Rating Disabilities. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3.

-13-

Factual Background and Analysis

As noted above, the Veteran's current 40 percent disability rating for his residuals of prostate cancer surgery was effective December 1, 2010. The September 2010 rating decision, after reducing the 100 percent disability rating, awarded the 40 percent disability rating for voiding dysfunction.

According to January 2011 VA treatment records the Veteran reported problems with urinary incontinence and erectile dysfunction, but otherwise was feeling well overall. It was noted that he had to wear a couple of pads during the day and night, but was still urinating with good stream. It was also noted that he had not had any erections for approximately 600 days. The Veteran wanted to wait on penile injections and was not interested in a sling or artificial sphincter. It was also noted that the Veteran was participating in a high risk prostate carcinoma study.

A March 2011 VA examination noted the Veteran had hypertension and took Metoprolol and Lisinopril.

An April 2011 VA treatment record noted that the Veteran still struggled with minimal incontinence, but this small amount of urinary leakage was considered generally improved. His PSAs were also noted as very stable and in the range of less than 0.1

An August 2011 VA treatment record noted that the Veteran's main complaint was erectile dysfunction and that he was still bothered by incontinence.

September 2011 VA treatment records noted a four-day history of mild hematuria and the Veteran reported he thought that he had lost about 10 pounds in the last month. He denied any fevers or hesitancy, urgency, or weak stream with urination. He said there was a small amount of blood with urination, but he noticed more blood in his underpants afterwards. A cystoscopy was done later in the month before planned dental implant surgery with no significant abnormalities reported. The Veteran was told the results of the cystoscopy were negative. It was also noted

-14-

that the Veteran had intentionally lost 35 pounds over the past few months with diet changes and exercise.

An October 2011 ultrasound revealed a normal right kidney and a hypoechoic lesion on the left kidney and fatty infiltration of the liver.

December 2011 VA treatment records noted the Veteran's 24-month follow-up visit post-prostate cancer surgery. He reported no adverse events except to note continued erectile dysfunction problems. His PSA level remained below 0.1. It also was noted that the Veteran continued to work full-time.

Under the criteria of Diagnostic Code 7528, the residuals of prostate cancer are rated on the basis of whether voiding dysfunction or renal dysfunction is more predominant. The medical evidence, including the diagnoses of the VA examiners in April 2010 and June 2010, indicates that voiding dysfunction is the predominant residual in this case, although the Veteran's representative now contends renal dysfunction should be considered the predominant residual. As no VA medical personnel has diagnosed the Veteran with renal dysfunction, and there is no evidence of albuminaria with edema, decrease in kidney function, or hypertension with diastolic pressure predominantly 130 or more, the Board finds that voiding dysfunction is the predominant residual in this appeal.

Initially, the Board finds, for the reasons outlined below, that a rating of 40 percent for residuals of prostate cancer was appropriate at the time of the rating reduction in September 2010. Looking at the medical evidence in the claims folder at the time of the reduction, the April 2010 VA examiner noted that the Veteran complained of daytime voiding every 1 to 2 hours and nighttime voiding approximately 3 times. The June 2010 VA examiner noted daytime voiding 6 or 7 times during the day every 1 and 1/2 to 2 hours and nighttime voiding approximately every two hours. It was also noted in the examinations and in VA treatment records that the Veteran's incontinence required him to use absorbent materials that needed to be changed approximately 2 to 4 times a day. These medical records are corroborated by the Veteran's lay statements, in which he has indicated frequent daytime and nighttime voiding and being forced to wear absorbent materials. These statements are

-15-

competent as these symptoms are lay observable, and there is no evidence indicating the statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). At the time of the rating reduction and since December 2010, neither the medical nor the lay evidence indicated that the Veteran's incontinence required an appliance or the use of absorbent materials that needed to be changed five or more times per day. In fact, in more recent treatment notes it shows that the Veteran's incontinence seems to have improved somewhat.

The Board does not dispute the credibility of statements from the Veteran and treating physicians about the daytime and nighttime frequency of urination experienced by the Veteran. In this regard, evaluating the claim on the basis of urinary frequency would not result in a higher rating as the currently assigned 40 percent evaluation is the highest evaluation provided for urinary frequency under the criteria for rating genitourinary system dysfunctions.

In order to be entitled to assignment of a rating higher than 40 percent on the basis of voiding dysfunction, there must be evidence that the claimant needs to use an appliance or needs to wear absorbent materials that must be changed more than 4 times per day. As noted above, this has not been demonstrated in the evidence of record.

The current 40 percent rating contemplates wearing of absorbent materials which must be changed 2 to 4 times per day, which is consistent with the Veteran's reports on examination. There is no basis for finding that he must change the pads more than 4 times per day as would be necessary for a higher rating.

Based on this evidence, a rating in excess of 40 percent since December 1, 2010, is not warranted.

Turning to other available ratings, there is no indication in the medical records that the Veteran has suffered from renal dysfunction as a result of his prostate cancer, and the April 2010 and June 2010 VA examiners specifically found as such, even though the Veteran told the June 2010 VA examiner that he suffered from renal dysfunction with symptoms of tiredness and weight loss. VA treatment notes of

-16-

record since December 1, 2010, show primary residuals of urinary incontinence and erectile dysfunction with intentional weight loss due to diet changes and exercise.

While the evidence of record shows that the Veteran has hypertension and a hypoechoic lesion was seen on the left kidney in an October 2011 ultrasound, even assuming voiding dysfunction is not the predominant residual, as stated previously, there is no lay or medical evidence of record that the Veteran has renal dysfunction characterized by regular dialysis, or persistent edema or albuminuria, or BUN more than 80mg%, or creatinine more than 8mg%, or markedly decreased function of kidney, or persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or definite decrease in kidney function, or hypertension with the diastolic reading predominately registering at 130 or more. See 38 C.F.R. § 4.104, Diagnostic Code 7101 (the requirements for a 40 percent rating for hypertension); § 4.115a, Renal Dysfunction. As such, the preponderance of the evidence is against a rating in excess of 40 percent under the rating criteria for renal dysfunction.

As to erectile dysfunction, the Board notes that in a January 2010 rating decision the Veteran was granted special monthly compensation since November 2009 for loss of use of a creative organ pursuant to 38 C.F.R. § 3.350 for loss of erectile power under Diagnostic Code 7522. That separate compensation for erectile dysfunction was not disturbed by the reduction at issue in this appeal. Moreover, Diagnostic Code 7522 the only other relevant Diagnostic Code to address erectile dysfunction requires not only loss of erectile power, but penile deformity. All examinations have showed the Veteran's penis to be normal. Thus, a rating under this provision is not warranted.

A separate rating for the two abdominal scars noted during the June 2010 VA examination as residuals of the prostate cancer disability is also not available in this appeal because neither scar meets the regulatory criteria for rating a scar under the provisions of Diagnostic Codes 7801-7805. See 38 C.F.R. § 4.118 (2013). These two scars were described as superficial, nonpainful, and without inflammation or keloid formation. One measured 3 cm. by 1 cm. and the other 1 cm. by 0.5 cm. Under the criteria for rating scars, scars other than the face, neck, or head need to be

-17-

deep, or superficial and cover an area of at least 929 sq. cm., or be unstable or painful on examination.

Thus, all potentially applicable diagnostic codes have been considered, and there is no basis on which to assign a rating in excess of 40 percent for the Veteran's residuals of prostate cancer. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Also for consideration are entitlement to staged ratings when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). The evidence in this case does not show that a rating higher than 40 percent for the service-connected prostate cancer residuals is warranted at any time since the reduction from 100 percent to 40 percent became effective on December 1, 2010. The Veteran's symptoms have remained largely consistent, or have somewhat improved, during this time period.

The Board also has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1); see Thun v. Peake, 22 Vet. App. 111 (2008), affd, 572 F.3d 1366 (Fed. Cir. 2009).

Under Thun there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of

-18-

hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected residuals of prostate cancer are manifested by urinary incontinence requiring the wearing of absorbent materials that must the changed two to four times per day and erectile dysfunction. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the ratings of the genitourinary system. See 38 C.F.R. §§ 4.115a, 4.115b. Diagnostic Code 7528 specifically states that residuals of malignant neoplasms of the genitourinary system should be rated as voiding dysfunctions or renal dysfunctions as provided in the rating schedule for dysfunctions of the genitourinary system. See 38 C.F.R. § 4.115b, Diagnostic Code 7528. The rating schedule for dysfunctions of the genitourinary system, and specifically those provisions relating to voiding dysfunctions, contemplates urinary frequency, urinary leakage requiring the use of an appliance, and urinary leakage requiring the wearing of absorbent materials that must be changed two to four times per day. 38 C.F.R. § 4.115a.

Given the variety of ways in which the rating schedule for dysfunctions of the genitourinary system contemplates voiding dysfunctions, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is urinary leakage requiring the wearing of absorbent materials that must be changed two to four times a day. In short, there is nothing exceptional or unusual about the Veteran's residuals of prostate cancer because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his residuals of prostate cancer have caused marked absence from work or resulted in any hospitalizations. Therefore,

-19-

the Veteran's service-connected residuals of prostate cancer do not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

ORDER

The reduction in the rating assigned for residuals of prostate cancer from 100 percent to 40 percent was appropriate, and the appeal is denied.

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer since December 1, 2010, is denied.

GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals

-20-



